                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

CLAUDE BRYAN OAKLEY                                                              PETITIONER
ADC #108541

v.                            Case No. 1:18-cv-00054-KGB-JJV

WENDY KELLEY, Director                                                           RESPONDENT
Arkansas Department of Correction

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, the Court dismisses petitioner

Claude Bryan Oakley’s petition with prejudice and denies the requested relief.

       So adjudged this the 18th day of December, 2019.


                                                    ________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
